Leaderick, C. J.,
delivered the following dissenting opinion :
I do not concur in the conclusion of the court.
At common law, the day, month and year are required to be stated. 1 Am. Or. L., secs. 261 — 265. Code, sec. 5724, modifies this requirement by providing that the offense may be alleged to have been committed on any day before the finding of the indictment, or generally, “before the finding,” etc.
The indictment in this case names neither a day, month nor year before finding indictment. Nor does it contain any general allegation that the offense was ■committed before the finding of the indictment. So that, in my opinion, it is bad under our statute, as well as at common law, and such was the holding of this court in King v. The State, 3 Heis.